[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: AMENDED MOTION TO MODIFY (#128)
The Plaintiff's Amended Motion to Modify is hereby granted.
The father shall have parenting time with the minor children as follows:
For the second, third and fourth full weekend of every month the defendant father shall enjoy parenting time from Friday after school until Sunday evening at 7:00 p.m. The plaintiff mother shall enjoy a weekend visit with the minor children the first full weekend of every month and in those months that have five full weekends, the fifth weekend of every month.
The defendant husband shall enjoy visitation every Tuesday and Thursday from after school until 8:00 p.m.
The holiday schedule shall remain in accordance with the terms of the original judgment.
The summer vacation with the children shall also remain per the terms of the original judgment.
During the summer months when the children are not in school or otherwise on vacation, the father's parenting time during his midweek visitation shall extend overnight.
BY THE COURT
___________________ Antonio C. Robaina, J. CT Page 14846